Citation Nr: 1530690	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  08-25 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a higher initial disability rating for acne rated 0 percent disabling prior to February 25, 2013, and 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran served on active duty with United States Army from April 1986 to April 1989 and from January 1991 to March 1991.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In November 2011 the Veteran failed to appear for a Travel Board hearing for which he was notified in October 2011.

The Board remanded the case in December 2012 and July 2014, for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As part of the December 2014 Board remand, the Veteran was scheduled for a VA examination.  In September 2014 the Veteran failed to report for the examination, however, a review of the record indicates that he may have not received notice of it.  According to the Veteran's representative, the Veteran has had several addresses of record during the course of his appeal.  See Appellant's Post-Remand Brief, dated April 25, 2015.  As noted in the brief, the VA examination request dated July 29, 2014, listed the Veteran's address as 129 Jackson Street, Ozark, AL 36360.  In addition, the last record of contact from the Veteran indicated this location as his address of record.  See also VA 21-4138, Statement in Support of Claim, dated June 8, 2015.  

However, the November 2014 Supplemental Statement of the Case, lists the Veteran's address as 416 Newton Avenue, Apt 17, Ozark, AL 36360.  See also VA 21-0820, Report of General Information, dated June 9, 2015. 

In this case, given that the Board cannot be sure the Veteran received the notification to report for the scheduled VA examination, and since the Veteran has previously cooperated with the VA and appeared for prior examinations, this matter must be returned in order to verify his address and reschedule him for the requested VA dermatology examination.

Nonetheless, the Board cautions the Veteran concerning his own responsibility to cooperate with VA in this matter.  The United States Court of Appeals for Veterans Claims has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to verify the Veteran's address of record, including contacting the financial institution that receives his current disability compensation payments.  Document all efforts, as well as his current address, in the claims file.

2.  Obtain and associate with the Veterans Benefits Management System (VBMS) record copies of all clinical records, both VA and non-VA, pertaining to treatment of the Veteran for his service-connected acne that are not already in the claims file.

3.  Then, schedule the Veteran for an appropriate VA examination, by a medical professional who has not previously examined him, to determine the current degree of severity of his service-connected acne.  The VBMS file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be performed and the examiner should review the results of any testing prior to completing the report. 

The examiner should describe in detail all symptoms reasonably attributable to service-connected acne and unretouched photographs should be obtained if the examiner deems indicated.  He/She should describe the areas of the body affected by the skin condition, to include the percentage of the entire body affected by the service-connected acne and the percentage of exposed areas (total area of the skin of the hands, head, and neck) affected.  The examiner should also describe any therapy that the Veteran has undergone, and what medications he currently uses.  It should be specifically noted whether the Veteran has required systemic therapy such as corticosteroids or other immunosuppressive drugs for control of the acne.  If the Veteran requires systemic therapy such as corticosteroids or other immunosuppressive drugs, the examiner should note the frequency of such use in the past 12-month period.

The examiner should also specifically note the extent that the Veteran's acne causes disfigurement.  Scarring due to acne, if any, should be described in detail and the examiner is to state whether the two scars that appear on the photographs submitted by the Veteran in August 2013 are part of his service-connected acne disability.

4.  After the above actions are completed, if the claims are not fully granted, a supplemental statement of the case should be issued and the claims file should be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

